Citation Nr: 1145266	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  05-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased evaluation for right knee degenerative joint disease, status-post meniscectomy (right knee disability), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel
INTRODUCTION

The Veteran served on active duty from April 1988 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction is currently with the RO in Milwaukee, Wisconsin. 

In July 2005, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In November 2006, the Board issued a decision upholding the RO's denial of the Veteran's claim.  The Veteran filed a timely appeal to the U.S. Court of Appeals for Veterans Claims (Court). 

In March 2008, the Secretary of Veterans Affairs and the Veteran (the Parties) moved the Court to vacate the Board's decision.  The Court granted that Joint Motion for Remand the same month, vacating and remanding the matter to the Board. 

In August 2008 and in June 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) to address due process concerns.  

In May 2010, the Board, in pertinent part, denied an evaluation in excess of 10 percent for right knee degenerative joint disease, status-post meniscectomy (right knee disability).  The Veteran appealed the decision to the Court.  

In March 2011, the Parties, in a Joint Motion, moved the Court to vacate the Board's decision as it related to his right knee disability.  The Court granted that Joint Motion for Remand the same month, remanding the matter to the Board for compliance with the Joint Remand.  


FINDINGS OF FACT

1.  The Veteran's service connected right knee disability results in pain but does not result in lateral instability or any subluxation, functional flexion limited to less that 75 degrees, or functional extension limited to 5 degrees or greater. 

2.  The Veteran's right partial lateral meniscectomy is symptomatic.

3.  The Veteran's service-connected right knee disability does not result in symptoms or level of disability not contemplated by the VA Schedule for Rating Disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent disabling for the Veteran's service-connected right knee disability, based upon limitation of motion or instability, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 (2010). 

2.  The criteria for a separate 10 percent disability rating for a partial right lateral meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5259 (2010). 

3.  The criteria for referral of the Veteran's right knee disability for extraschedular consideration have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In deciding the Veteran's increased evaluation claim, the Board has considered whether an increased rating or increased ratings are warranted for separate periods based on the facts found over the appeals period, a practice known as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The RO has assigned a 10 percent rating for the Veteran's right knee disability under a Diagnostic Code designation of 5257-5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides for rating arthritis. 

The Veteran's representative has correctly asserted that separate ratings can be assigned for instability under Diagnostic Code 5257 and for arthritis under Diagnostic Code 5003 so long as the respective criteria are satisfied.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  38 C.F.R. § 4.14 states that evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  However, in cases where the record reflects that the Veteran has separate and distinct manifestations of his disability, § 4.14 does not bar assignment of separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  VA's General Counsel has issued a precedent opinion holding that, consistent with Esteban, a Veteran may be assigned separate ratings under Diagnostic Code 5257 and Diagnostic Code 5003, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). 

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  Id.

Arthritis is evaluated based on the limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  If the joint is affected by limitation of motion but the limitation of motion is noncompensable under the appropriate diagnostic code, a 10 percent rating applies for each such major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups.  Id.  A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations.  Id. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable (zero percent) rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

In rating disabilities involving arthritis, the provisions of 38 C.F.R. § 4.59 must be considered.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes that the parties, in the March 2010 Joint Motion, indicated that the Board did not evaluate the Veteran's service-connected right knee disability pursuant to 38 C.F.R. § 4.71a, DC 5259 (evidence of symptomatic removal of semilunar cartilage) in order to determine whether a separate 10 percent disability evaluation was warranted.  The parties indicated that in the present case, the evidence showed (and the Board acknowledged) that the Veteran underwent a right knee arthroscopy with joint debridement and a partial lateral meniscectomy.  The parties noted that DC 5259 provided a compensable rating when there was removal of semilunar cartilage that was symptomatic.  The parties indicated that the internal semilunar cartilage was the medial meniscus and that the external semilunar cartilage was the lateral meniscus.  The parties concurred that the Board should determine whether the residuals of the Veteran's right partial lateral meniscectomy were symptomatic and whether the Veteran was entitled to a separate rating.  

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate disability rating must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

As noted in the examination reports, the Veteran has small surgical scars of his right knee.  In order to warrant a compensable evaluation, superficial scars of other than the head, neck, or face, must comprise areas of at least 144 square inches, or must be unstable, or must be painful.  38 C.F.R. § 4.118 Diagnostic Codes 7802, 7803, or 7804.  Deep scars or scars that cause limited motion must comprise areas exceeding 6 square inches in order to warrant a compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7801.  As indicated in the examination reports and clinical records, the Veteran's scars do not meet any of these criteria so a separate rating for scars is not warranted. 

The Veteran underwent a medical evaluation of his knees in a February 2003 examination, which included a review of the claims file.  The report of that examination includes an extensive discussion of the history of the Veteran's right knee disability.  Physical examination revealed no appreciable scars or joint deformity of the right knee, there was tenderness over the medial aspect of his right as shown upon deep palpation, but no effusion, and he had 5 out of 5 motor strength.  With the knee in full extension there was no evidence of joint laxity in the medial lateral or collateral ligaments.  With the knee in 30 degrees of flexion he had negative anterior and posterior drawer sign. 

Range of motion of the right knee was from 0 degrees of extension to 75 degrees of flexion, with pain at 75 degrees.  Extension to 0 degrees was without pain, there was pain at 5 degrees of hyperextension.  The examiner diagnosed mild right knee strain with normal x-rays. 

This examination report is evidence against assigning a compensable rating for disability of the right knee.  The report shows that the Veteran had no instability of the right knee, no arthritis was seen on x-ray or other examination, and his range of motion exceeded that of even a noncompensable rating.  Nor is this evidence that the Veteran was unable to secure and follow a substantially gainful occupation due to his service connected right knee disability, or for that matter, any other disability. 

In November 2003, the Veteran underwent a right knee arthroscopy with joint debridement and a partial lateral meniscectomy.  The operation report includes a report that the anterior cruciate ligament appeared to have some laxity. 

Clinical examination in March 2004 showed mild knee effusion of the right knee with range of motion from 0 to 100 degrees.  X-rays showed early degenerative joint disease changes.  Range of motion in April 2004 was from 0 degrees of extension to 100 degrees of flexion, with no instability.  VA outpatient treatment notes from January 2005 include the Veteran's report that he had a tingling sensation at the sites of his knee surgery but that these did not bother him much.  Observation of the Veteran with regard to his right knee did not disclose disability. 

During the July 2005 Board hearing, the Veteran testified that he had daily severe pain and weakness of both knees, with pain worse on the right.  Hearing transcript at 3.  He testified that both knees had buckled, or given out, in the past.  Id. at 5.  He described his pain as severe and stated that he cannot sit in a certain position for long because of the pain "so I have to constantly move my knees - or stand up for a minute just to stop the pain.  And it really doesn't stop it, but it kind of eases it - eases it a little."  Id at 8. 

With regard to instability, the Veteran stated "It's the pains that I receive in both knees that - - that irritates me a lot.  And - - and sometimes, you know, like I say, I do be unstable with the pain sometimes."  Id. at 10. He also testified that he has fallen in the past and that "it's possible one of the legs probably gives out, and I may stumble or something and catch myself."  Id. at 10. 

Although there was a finding of some laxity of the anterior cruciate ligament during the November 2003 surgery, a total temporary rating was in place at that time.  This finding therefore cannot be the basis for a higher rating at the time of the surgery.  He had no instability in March 2004, mitigating against a compensable rating under Diagnostic Code 5257. 

As there was x-ray evidence of arthritis and the RO has apparently determined that the arthritis is a service connected condition, application of 38 C.F.R. § 4.59 indicates that the minimum compensable rating is appropriate.  In this case the minimum compensable rating for a knee disability is 10 percent; the rating that has been in place during the course of the Veteran's current claim and appeal. 

Of note is that application of 38 C.F.R. § 4.40 and § 4.45 does not result in a higher rating.  Range of motion, even taking into account pain on motion, was greater than the range for even a zero percent rating. 

In April 2008, the Veteran again underwent VA examination.  Although this examination was conducted to determine if the Veteran had right ankle and hip disability due to his service connected knee disabilities, both knees were examined.  The examiner stated that the claims file was not available for review but he noted an accurate relevant history of the Veteran's knee disability, thereby taking into account the history of the disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Range of motion of the right knee was from 0 degrees of extension to 125 degrees of flexion, without painful limitation.  Collateral and cruciate ligaments were intact and McMurray's sign was negative.  The examiner commented that there was no rotary instability of the right knee; he also indicated that range of motion testing included passive, active and three repetitive motions.  He reported that there was no additional functional impairment of the knees due to weakness, fatigability, pain, or incoordination. 

In September 2008, the Veteran again underwent examination of his right knee.  This examination included a review of the Veteran's claims file and the examiner recited a relevant history from that file.  Physical examination revealed that the Veteran's gait and station were within normal limits with weight equally distributed on both lower extremities.  He was able to stand on his toes and heels without difficult and there was no evidence of swelling of his knees. 

Three scars from prior arthroscopic surgery were present on the Veteran's right knee but these scars were nontender and nonadherent to underlying tissue.  Range of motion of the Veteran's right knee was from 0 degrees of extension to 120 degrees of flexion without painful limitation.  Collateral and cruciate ligaments were intact and stable to both varus and valgus stressing.  The anterior and posterior cruciate were intact.  There was no rotary instability.  There was mild subpatellar crepitation with extension and flexion of the knee.  There was no evidence of quadriceps atrophy or joint effusion.  There was minimal subpatellar crepitation of the right knee. 

The examiner stated that clinical findings do not indicate any functional limitation at the time of the examination and that there was no instability of either knee, providing highly probative evidence against the claim regarding the critical issue of instability of the Veteran's right knee.  He also reported that there was no functional impairment evidenced by x-ray evidence or physical findings and that the ranges of motion were during passive, active and three repetitive motions with no additional functional impairment due to pain, weakness, fatigability, incoordination or flare up.  He reported that no assistive devices were in place and that there were no incapacitating episodes, radiation of pain, and no neurological findings or affect on the Veteran's usual daily activities. 

Finally, the examiner diagnosed mild right knee arthritis with x-rays evidence of calcification of the quadriceps tendon at its insertion with no identified effusion but with mild degenerative changes, providing highly probative evidence against this claim. 

An orthopedic surgery consult note signed by a physician approximately two weeks after the September 2008 examination is of record.  This note documents that the Veteran had been followed in rheumatology for multiple joint complaints, primarily of the right hip and knee and chronic low back pain and that the Veteran believed that these symptoms were related to his knee.  The Veteran complained of swelling of the knee and entire thigh and that the pain was across his back and down to his right foot.  A rheumatologist had suggested that this pain was related to his right hip arthritis.  Physical examination found the Veteran to have no effusion of the right knee, a diffuse tenderness to pressure including along the medial and lateral joint lines, no ligamentous laxity and a range of motion of zero to 120 degrees.  The consult note also lists that x-rays of the right knee showed no significant degenerative changes.  The physician agreed with the rheumatologist that the Veteran's low back, right hip, and right knee pain all derived from arthritis of his right hip.  This physician also stated to consider a magnetic resonance imaging study (MRI) of the knee for further evaluation of meniscal or cartilage pathology. 

Another orthopedic surgery note from April 2009 is of record.  This mostly repeats the finding of the earlier note, again noting a full range of motion of the right knee, with no ligamentous laxity, no effusion, and no significant degenerative changes.  As an assessment the orthopedic resident provided right hip and knee pain, likely due to moderate arthritis and chondromalacia as well as hip impingement. 

The clinical records and the above described examination reports are evidence against assigning higher or additional evaluations for the Veteran's right knee disability.  None of the criteria for ratings under any applicable diagnostic code are met other than the criterion of painful joints due to arthritis.  An evaluations is in place for the minimum compensable rating of the right knee, which is what is specified whether under Diagnostic Code 5003 or by application of § 4.59.  There is no evidence favorable to additional or higher ratings under the schedule. 

In an October 2009 statement, the Veteran's representative argued as follows: "The appellant has subjective complaints of instability.  Objective testing in April 2009 did not demonstrate laxity in the ligaments.  This objective evaluation, however, fails to address the subjective feeling of instability experienced by the appellant." 

The Board finds that this argument is without merit.  "Testing" of subjective instability amounts to no more than asking the Veteran if his knees feel unstable. This was done during the Board hearing.  While acknowledging that the Veteran believes that his right knee is unstable, the Board places more weight on the objective results of stability testing than on the Veteran's subjective reports, which is found to outweigh the Veteran's claims.

Moreover, with regard to instability of the knee, the criteria for a compensable rating is whether there is lateral instability or recurrent subluxation, not whether the Veteran experiences a "feeling" of instability.  The "feeling" of instability is only one of several pieces of important evidence the Board must consider in order to determine if the Veteran actually has instability.

In that document the representative also argued as follows: "The relative laxity in the knee joint while it is not in its weight bearing status does not overcome the veteran's complaints, and indeed, the April 2009 examiner failed to discuss whether pain on weight bearing would result in instability of the bilateral knees." 

This two part argument is also without merit.  First, the representative is impermissibly injecting his own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Second, the representative mischaracterizes the rating criteria by attempting to substitute "pain" for subluxation and lateral instability.  Finally, the representative refers to VA orthopedic surgery clinic outpatient treatment notes, the only April 2009 references to the Veteran's knees, as an "examination".  There is no requirement that a treating clinician discuss pain on weight bearing. 

As it relates to DC 5259, and removal of semilunar cartilage, the Board notes that as part of the November 2003 right knee arthroscopic surgery, a partial lateral meniscectomy was performed.  Physical examination of the knee in has revealed tenderness and crepitance.  As noted above, the General Counsel suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  

Affording the Veteran all reasonable doubt in this regard, the Board finds that symptoms of tenderness and crepitance are attributable, at least in part, to the documented cartilage injury and resulting surgery.  Therefore, separate consideration under Diagnostic Code 5259 is warranted and appropriate.  In light of the foregoing and the guidance in VAOPGCPREC 9-98, the Board finds that a separate 10 percent disability rating is warranted for the right knee under Diagnostic Code 5259.  The Board finds that the Veteran has been assigned the highest possibility disability evaluation under this code, or any other.  All diagnostic codes, whether they have been cited by the Board or not, have been considered by the undersigned in this case. 

Extraschedular Consideration

Also considered by the Board is whether referral for extraschedular consideration is warranted in this case.  The Board finds that it is not.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In a more recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

No evidence of record shows that the Veteran's right knee disability result in a level of disability or symptomatology not addressed by the schedular criteria.  His disability results in pain with minimal limitation of motion.  These manifestations, both in kind and severity, are contemplated by the schedular criteria found at 38 C.F.R. §§ 4.40, 4.45, 4.59 and § 4.71a, Diagnostic Codes 5003, 5259, 5260 and 5261.  Thus, analysis of this case under the first step specified in Thun indicates that referral for extraschedular consideration is not warranted in this case, the Board need go no further in the analysis.  Referral is not indicated in this case.

In summary, the preponderance of the evidence is against assigning higher evaluations or additional evaluations for the Veteran's right knee disability, including the semilunar cartilage removal, other than those which are currently in place, or for referral for extraschedular consideration, for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

VA provided VCAA notice to the Veteran in letters sent in November 2003 and September 2008.  The November 2003 letter informed the Veteran of the evidence needed to substantiate his claim for increased ratings for his right knee disability and told him of his and VA's respective duties in obtaining evidence.  In the September 2008 letter, the RO informed the Veteran as to how VA assigns disability ratings and provided examples of evidence going to such assignment.  Neither letter informed the Veteran as to how VA assigns effective dates and the later letter was sent after the initial adjudication by the RO.  Hence, there are VCAA notice defects in this case.

Not all notice defects require that the Board delay adjudication of an appeal in order to provide corrective notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining application of the rule of prejudicial error in VA benefits law).  In this case no delay is necessary because the notice errors have not resulted in prejudice to the Veteran.  As to the timing defect, the RO readjudicated the Veteran's claim in October 2008 and again in July 2009, following the last notice letter.  These readjudications coupled with the time that the Veteran has had to provide argument and evidence to support his claim have cured the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Because neither the RO nor the Board have awarded any benefits following the Veteran's claim for an increase as it relates to the degenerative arthritis of the knee, an effective date will not be assigned and no prejudice can result from lack of notice as to how VA assigns effective dates.  

With regard to the now assigned 10 percent disability evaluation for removal of the semilunar cartilage, the Board has not assigned an effective date at this point, as this is the province of the RO in the first instance.  Thus, there has been no prejudice.  Moreover, as to the disability rating for the removal of the semi lunar cartilage, the Veteran has now been assigned the highest possible disability under this code.  Hence, there can be no prejudice as the Veteran has been assigned the full benefit sought on appeal as it relates to the semilunar cartilage removal.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  The Board had before it, as did the RO, the Veteran's VA vocational rehabilitation folder.  As indicated above, the Veteran had an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Adequate VA examinations were conducted in February 2003, April 2008, and September 2008. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board does note that VA treatment records have been associated with the claims folder that were not of record at the time of the issuance of the last supplemental statement of the case or the most recent Board decision.  However, a review of these records reveals that they have no impact on the current decision with regard to how the Veteran's right knee disability should be rated.  Moreover, the Veteran's representative, in his October 2011 written argument, indicated that no further argument was forthcoming and that the matter should be decided by the Board.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An evaluation in excess of 10 percent for right knee degenerative joint disease, status-post meniscectomy, based upon limitation of motion or instability, is denied. 

A separate 10 percent disability rating for a partial right lateral meniscectomy is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


